Citation Nr: 1216702	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  00-13 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a chronic genitourinary disability (claimed as a urinary tract or prostate disorder).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the St. Paul, Minnesota, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for a chronic genitourinary disability (claimed as a urinary tract or prostate disorder).  During the course of the appeal, the Veteran's claims file was transferred to the Milwaukee, Wisconsin, VA Regional Office (RO), which is now the agency of original jurisdiction over the current appeal.

In November 2005, the Veteran appeared at the VA Central Office in Washington, D.C., to present evidence and oral testimony in support of his claim at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file.

In March 2006, the claim for service connection for a chronic genitourinary disability was remanded by the Board, inter alia, for further evidentiary and procedural development.  Thereafter, the RO confirmed the denial of the benefit sought and returned the appeal to the Board.  

In a December 2010 appellate decision, the Board, in pertinent part, denied the Veteran's claim of entitlement to service connection for a chronic genitourinary disability.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court) which, in November 2011, granted a joint motion of the Veteran and the VA Secretary to vacate that part of the December 2010 Board decision denying service connection for a chronic genitourinary disability; the matter was thereafter remanded to the Board for appropriate consideration and development consistent with the joint motion.  

For the reasons discussed below, this appeal is REMANDED to the RO.  VA will notify the appellant and his representative if further action is required in their part.


REMAND

The Veteran contends that he was treated for urinary and/or prostate problems on several occasions in service, and that his current urinary and prostate conditions represent a continuation of these same genitourinary problems noted in service.  

Current clinical records show that the Veteran has been diagnosed with prostatism and benign prostatic hypertrophy (BPH).  His service treatment records show treatment during active duty for urinary tract infections, polyuria, and complaints of urination and voiding problems.  An in-service genitourinary consultation report shows that his voiding symptoms were characterized as being of an obstructive nature and possibly prostatism and/or prostatitis.  No further genitourinary abnormalities were clinically noted in service or on separation.   

Clinical records indicate that the first post-service medical notation of urinary/prostate problems was in October 2002, when the Veteran complained of frequent urination and also trouble urinating (initially linked at the time to his caffeine use).  However, the earliest post-service diagnosis of a urinary or prostate disability was in 2003, when he was diagnosed with prostatitis, and 2009, when he was diagnosed with prostatism. 

Notwithstanding the gap between the genitourinary problems noted in service in the mid-1970's and the earliest documented post-service treatment for genitourinary problems in October 2002, the Veteran has essentially reported a history of continuity of urinary and prostate symptoms since service to the present time.  While he is competent to report his own self-perceived genitourinary symptoms (see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)), as he is not shown to be a trained and accredited medical professional, he is not competent to state that these symptoms actually represent a chronic disabling genitourinary diagnosis, much less that the genitourinary diagnoses and symptoms noted in service are presently manifested by, or otherwise linked to, the prostatitis, prostatism, and BPH for which he is currently diagnosed for purposes of establishing chronicity.  (See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).)  Therefore, his statements alone are insufficient to establish a medical nexus between his currently diagnosed genitourinary disability and his period of active duty.  His reported history, however, is sufficient to warrant further development of the medical evidence to obtain a nexus opinion.  

The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), and finds that the Veteran has met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  With regard to the aforementioned prescribed elements, the clinical evidence establishes that the Veteran has a current diagnosis of prostatitis, prostatism, and BPH.  His service treatment records indicate treatment for recurrent genitourinary problems and clinical impressions of possible prostatism and/or prostatitis.  His current statements regarding his perceived continuity of genitourinary symptoms since service to the present time are within his competence to relate, and they indicate the possibility of a link between his military service and his current prostatitis, prostatism, and BPH diagnoses.  However, as noted in the Court's remand of November 2011, despite the evidentiary development that has already been undertaken with respect to the claim, there still remains a significant deficit in the evidence.  Although VA examination reports from January 2009, November 2009, and May 2010, provide opinions indicating that the Veteran's current prostatism is unrelated to venereal urethritis or an infected foreskin for which he was treated during service; that his venereal urethritis and infection of the foreskin, post-circumcision, in service were unrelated to his current frequency of urination and urgency; and that his BPH was unlikely to have been related to his alleged in-service exposure to a contaminated water supply, as there is no nexus opinion specifically addressing the likelihood of a relationship between the possible prostatism and/or prostatitis noted in his service treatment records and his current diagnoses of prostatitis, prostatism, and BPH, there is insufficient competent medical evidence to decide the claim.  The appeal should therefore be remanded for an addendum nexus opinion addressing this specific issue.     

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO for the following action:

1.  The relevant clinical evidence is current up to May 2010; therefore, copies of updated medical records since that time - from both VA and private sources - relating to the Veteran's treatment for his genitourinary dysfunction, which are not already associated with the evidence, should be obtained and added to the claims file or Virtual VA eFolder.  If any relevant records are added to the Virtual VA eFolder, the eFolder should be made available to the VA examiner in electronic form or paper copies should be printed out for the examiner and associated with the claims file..

2.  Following completion of the above, the Veteran's claims file should be provided to the VA examiner who conducted the prior genitourinary examination in May 2010, or by an appropriate VA clinician for his/her review.  The specialist must state in his/her report that the Veteran's claims file was reviewed.  The Veteran may be (re)called for physical examination, if deemed warranted.

Thereafter, the clinician should provide an (addendum) opinion addressing the following question:

Is it at least as likely as not that the Veteran's current genitourinary diagnosis or diagnoses are manifestations of, or are otherwise medically related to the obstructive voiding problems and possible prostatism and/or prostatitis clinically assessed in service?  

This opinion should be presented in the context of the Veteran's pertinent documented clinical history, as well as his own personal historical account of experiencing subjective chronic genitourinary symptoms since active duty and continuing onwards to the present time.  (For purposes of presenting the opinion, the examiner should assume that the Veteran's reported history of onset of genitourinary symptoms in service, with continuity of the same thereafter, is true.)  

The VA examiner should include a detailed supportive rationale for the requested opinion in the discussion.

If the opining examiner is unable to provide the requested opinion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.  

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  After ensuring that the above development is fully undertaken, the RO should readjudicate the Veteran's claim of entitlement to service connection for a chronic genitourinary disability (claimed as a urinary tract or prostate disorder).  If the claim sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

